IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
               _________________________________

                            No. 98-50579
                 _________________________________



UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

            v.

CAROLINE HAGGARD FLORES, also known as Caroline Haggard,

                  Defendant-Appellant.

                ---------------------------------
          Appeal from the United States District Court
                for the Western District of Texas
                         (SA-96-CR-108-1)
                ---------------------------------
                           May 17, 1999

Before KING, Chief Judge, and REAVLEY and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Caroline Haggard Flores appeals from a decision of the

district court denying her motion to withdraw her guilty

plea to two counts of conspiracy to defraud the United

States.    She argues both that the district court erred in

denying her motion and that she was denied her Sixth

Amendment rights during the court’s hearing on the motion.

We affirm the district court’s decision.

     We review a district court’s denial of a motion to

withdraw a guilty plea for an abuse of discretion.       See

*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
United States v. Grant, 117 F.3d 788, 789 (5th Cir. 1997).

Here, we find that the district court properly considered

Flores’s motion with reference to all seven factors

enunciated by this Court in United States v. Carr, 740 F.2d
339, 343-44 (5th Cir. 1984), for evaluating motions to

withdraw guilty pleas.    When Flores entered her guilty plea,

she was assisted by counsel and voluntarily attested to

facts that indicated her guilt.     She then waited more than

six months before seeking to withdraw her guilty plea,

during which time the government conducted an expensive six-

week trial against Flores’s codefendants, which would need

to be duplicated if Flores’s withdrawal were accepted.

Based upon these facts, the district court did not abuse its

discretion in finding that the Carr factors supported

denying Flores’s motion to withdraw her plea.

     We review de novo the district court’s determination

that the plea withdrawal hearing did not violate Flores’s

Sixth Amendment rights.    See United States v. Walker, 148
F.3d 518, 528 (5th Cir. 1998).     Flores argues that because

the district court required her to choose between using the

attorney who negotiated the plea agreement or representing

herself, she was denied both the right to representation

free from a conflict of interest, see Mitchell v. Maggio,

679 F.2d 77, 78-79 (5th Cir. 1982), and the right to an

attorney at a critical stage of her criminal proceedings,

see Mempa v. Rhay, 389 U.S. 128, 134 (1967).     We disagree.


                               2
In United States v. Henderson, 72 F.3d 463, 465-66 (5th Cir.

1995), we established that an attorney’s participation in a

plea negotiation is insufficient to render that attorney

ineffective at a plea withdrawal hearing.    Because Flores’s

attorney did not testify against her at the withdrawal

hearing or otherwise render himself unable to effectively

represent Flores, she was not unconstitutionally denied

representation free from a conflict of interest.    In

addition, even if we were to find that Flores was denied an

attorney at a critical stage of her criminal proceedings,

such a denial would have been harmless.     See United States

v. Crowley, 529 F.2d 1066, 1071 (3d Cir. 1976).    The court

permitted Flores an opportunity to present fully the factual

basis for withdrawal of her guilty plea and she failed to

present a compelling argument, either at the hearing or on

appeal.   See id.   Granting Flores an opportunity to obtain a

new attorney would not have affected the outcome of her

motion or this appeal.

     AFFIRMED.




                               3